DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-31 are pending for examination.
This Office action is Non-Final.


Information Disclosure Statement
The Information Disclosure Statements (IDS) submitted on 04/23/2021 and 08/12/2021 are in compliance with the provisions of 37 CFR 1.97, 1.98, and MPEP § 609.  They have been placed in the application file, and the information referred to therein has been considered as to the merits.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to (an) abstract idea(s) without significantly more.

	Step 1: Is/are the claim(s) to a process, machine, manufacture, or composition of matter?
	Yes.

	Step 2A, Prong I: Is/are the claim(s) directed to a law of nature, a natural phenomenon, or an abstract idea?
	Yes: (an) abstract idea(s).

	Claim 1 recites:
receiving, by a detection system, webpage data associated with user interactions of a plurality of client devices of a website on a server computer, wherein the webpage data is associated with user identifiers identifying each client device of the plurality of client devices and includes webpage temporal information;
receiving, by the detection system, assistance data from a user assistance system for a plurality of assistance requests, wherein the user assistance system receives the assistance data from a plurality of user devices during the plurality of assistance requests, and wherein the assistance data is associated with user identifiers identifying each user device of the plurality of user devices and includes assistance temporal information;
for each assistance request of the plurality of assistance requests, assigning, by the detection system, a portion of the webpage data to the assistance request based on the assistance data and the portion of the webpage data including a matching user identifier and matching temporal information, thereby generating labeled webpage data; and
analyzing the labeled webpage data to identify one or more key features of the portions of webpage data that occur in the plurality of assistance requests at a frequency above a threshold.
	The ‘receiving’ limitations of # 1 and # 2 above, as claimed, are processes that, under their broadest reasonable interpretations, cover performance of the limitations in the mind.  For example, “receiving” in the context of this claim encompasses a person merely gathering data, e.g. printed on paper.
	The ‘assigning’ limitation of # 3 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, “assigning” in the context of this claim encompasses the person merely grouping data printed on paper.
	The ‘analyzing’ limitation of # 4 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, “analyzing” in the context of this claim encompasses the person merely thinking about data.
	
	Claim 2 merely further describes the webpage data claimed in Claim 1.

	Claim 3 merely further describes the matching user identifier claimed in Claim 1.

	Claim 4 recites:
creating, using identified key features, a key feature database for use with subsequent assistance requests.
	The ‘creating’ limitation of # 5 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, “creating” in the context of this claim encompasses the person merely writing a table on paper.

	Claim 5 recites:
receiving, from the user assistance system, current assistance data from a current assistance request;
identifying a web session corresponding to the current assistance request by comparing the current assistance data to the webpage data of the web session;
extracting a set of current features from the webpage data of the web session;
comparing the set of current features to the key feature database to identify one or more current key features that occur in the webpage data of the web session; and
determining current resolution data based on the one or more current key features.
	The ‘receiving’ limitation of # 6 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, “receiving” in the context of this claim encompasses the person merely gathering data, e.g. printed on paper.
	The ‘identifying’ limitation of # 7 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, “identifying” in the context of this claim encompasses the person merely thinking about a result based on a comparison.
	The ‘extracting’ limitation of # 8 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, “extracting” in the context of this claim encompasses the person merely circling data items on paper.
	The ‘comparing’ limitation of # 9 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, “comparing” in the context of this claim encompasses the person merely thinking about a result based on a comparison.
	The ‘determining’ limitation of # 10 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, “determining” in the context of this claim encompasses the person merely thinking about a result.

	Claim 6 recites:
providing the current resolution data to the user assistance system.
	The ‘providing’ limitation of # 11 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, “providing” in the context of this claim encompasses the person merely sending data generically across a network.

	Claim 7 merely further describes the current resolution data claimed in Claim 5.

	Claim 8 recites:
wherein the assistance data includes resolution data associated with resolved requests of the plurality of assistance requests,
the method further comprising:
for each of the resolved requests, identifying a set of one or more key features in the webpage data assigned to the resolved requests; and
storing, in the key feature database, the set of one or more key features in association with corresponding resolution data, wherein the current resolution data is determined from the key feature database.
	# 12 above merely further describes the assistance data claimed in Claim 5.
	The ‘identifying’ limitation of # 13 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, “identifying” in the context of this claim encompasses the person merely thinking about data and performing an identification.
	The ‘storing’ limitation of # 14 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, “storing” in the context of this claim encompasses the person merely writing down data on paper.

	Claim 9 recites:
wherein the current resolution data comprises at least one action and a certainty level;
determining that the certainty level exceeds a predetermined threshold; and
providing the current resolution data to the server computer.
	# 15 above merely further describes the current resolution data claimed in Claim 5.
	The ‘determining’ limitation of # 16 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, “determining” in the context of this claim encompasses the person merely thinking about a result.
	The ‘providing’ limitation of # 17 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, “providing” in the context of this claim encompasses the person merely sending data generically across a network.

	Claim 10 merely further describes the current resolution data claimed in Claim 5.

	Claim 11 recites:
wherein analyzing the labeled webpage data to identify the one or more key features comprises: identifying events from the labeled webpage data associated with each user identifier at a time during a web session;
for each assistance request of the plurality of assistance requests, identifying a subset of the events that occurred within a time window of receipt of each assistance request, wherein the subset of the events are assigned to the assistance request; and
analyzing the subset of the events to identify the one or more key features.
	The ‘identifying’ limitations of # 18 and # 19 above, as claimed, are processes that, under their broadest reasonable interpretations, cover performance of the limitations in the mind.  For example, “identifying” in the context of this claim encompasses the person merely thinking about data and performing an identification.
	The ‘analyzing’ limitation of # 20 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, “analyzing” in the context of this claim encompasses the person merely thinking about data.

	Claim 12 recites:
wherein analyzing the labeled webpage data to identify the one or more key features comprises: identifying events from the labeled webpage data associated with each user identifier during a web session;
identifying a subset of the events occurring at an anomalous rate that deviates from an expected amount based on historical web sessions; and
analyzing the subset of the events to identify the one or more key features.
	The ‘identifying’ limitations of # 21 and # 22 above, as claimed, are processes that, under their broadest reasonable interpretations, cover performance of the limitations in the mind.  For example, “identifying” in the context of this claim encompasses the person merely thinking about data and performing an identification.
	The ‘analyzing’ limitation of # 23 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, “analyzing” in the context of this claim encompasses the person merely thinking about data.

	Claim 13 recites:
wherein analyzing the labeled webpage data to identify the one or more key features comprises: identifying events from the labeled webpage data associated with each user identifier at a time during a web session; 
identifying a subset of the events correlated with web sessions that do not reach a target stage of the website; and
analyzing the subset of the events to identify the one or more key features.
	The ‘identifying’ limitations of # 24 and # 25 above, as claimed, are processes that, under their broadest reasonable interpretations, cover performance of the limitations in the mind.  For example, “identifying” in the context of this claim encompasses the person merely thinking about data and performing an identification.
	The ‘analyzing’ limitation of # 26 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, “analyzing” in the context of this claim encompasses the person merely thinking about data.

	Claim 14 recites:
receiving, by a detection system, a user identifier from a user assistance computer in response to a user of a client device requesting assistance for a website from the user assistance computer;
determining, by the detection system, webpage data for a web session of the website stored in a database based on the user identifier;
extracting, by the detection system, features from the webpage data;
querying, by the detection system, using the extracted features, a key feature database to identify one or more key features;
determining, by the detection system, resolution data based on the one or more key features; and
providing, by the detection system, the resolution data to the user assistance computer.
	The ‘receiving’ limitation of # 27 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, “receiving” in the context of this claim encompasses a person merely gathering data, e.g. printed on paper.
	The ‘determining’ limitations of # 28 and # 31 above, as claimed, are processes that, under their broadest reasonable interpretations, cover performance of the limitations in the mind.  For example, “determining” in the context of this claim encompasses the person merely thinking about data and coming up with (a) determination(s).
	The ‘extracting’ limitation of # 29 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, “extracting” in the context of this claim encompasses the person merely circling data items on paper.
	The ‘querying’ limitation of # 30 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, “querying” in the context of this claim encompasses the person merely thinking about data and performing an identification.
	The ‘providing’ limitation of # 32 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, “providing” in the context of this claim encompasses the person merely sending data generically across a network.

	Claim 15 merely further describes the one or more key features claimed in Claim 14.

	Claim 16 merely further describes a) the key feature database and b) the resolution data, both claimed in Claim 14.

	Claim 17 merely further describes a) the one or more key features and b) the determining step # 31 above, both claimed in Claim 14.

	Claim 18 merely further describes a) the multiple key features and b) the threshold amount, both claimed in Claim 17.

	Claim 19 recites:
updating which key features are associated with which resolution data based on subsequent assistant data, wherein the updating includes reducing a number of key features that are associated with the resolution data.
	The ‘updating’ limitation of # 33 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, “updating” in the context of this claim encompasses the person merely changing a data set / group on paper.

	Claim 20 merely further describes the extracting step claimed in Claim 16.

	Claim 21 recites:
wherein extracting the features from the webpage data comprises: identifying, by the detection system, events in the webpage data associated with each user identifier at a time during a web session; and
identifying, by the detection system, a subset of the events that occurred within a time window of receipt of each assistance request, wherein the features are extracted from the subset of the events.
	The ‘identifying’ limitations of # 34 and # 35 above, as claimed, are processes that, under their broadest reasonable interpretations, cover performance of the limitations in the mind.  For example, “identifying” in the context of this claim encompasses the person merely thinking about data and performing an identification.

	Claim 22 recites:
wherein the resolution data comprises at least one action and a certainty level;
determining that the certainty level exceeds a predetermined threshold; and
providing the resolution data to a server computer associated with the website.
	# 36 above merely further describes the resolution data claimed in Claim 14.
	The ‘determining’ limitation of # 37 above, as claimed, is a processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, “determining” in the context of this claim encompasses the person merely thinking about data and coming up with (a) determination(s).
	The ‘providing’ limitation of # 38 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, “providing” in the context of this claim encompasses the person merely sending data generically across a network.

	Claim 23 merely further describes the resolution data claimed in Claim 14.

	Claim 24 recites:
receiving, by a detection system, webpage data associated with a user interaction of a client device of a website executing on a server computer, wherein the webpage data includes an error and webpage temporal information;
extracting, by the detection system, features from the webpage data;
querying, by the detection system, using the extracted features, a key feature database to identify one or more key features;
determining, by the detection system, resolution data based on the one or more key features, wherein the resolution data comprises at least one action and a certainty level;
determining, by the detection system, whether or not the certainty level exceeds a predetermined threshold; and
if the certainty level exceeds the predetermined threshold, providing, by the detection system, the resolution data to the server computer.
	The ‘receiving’ limitation of # 39 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, “receiving” in the context of this claim encompasses a person merely gathering data, e.g. printed on paper.
	The ‘extracting’ limitation of # 40 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, “extracting” in the context of this claim encompasses the person merely circling data items on paper.
	The ‘querying’ limitation of # 41 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, “querying” in the context of this claim encompasses the person merely thinking about data and performing an identification.
	The ‘determining’ limitations of # 42 and # 43 above, as claimed, are processes that, under their broadest reasonable interpretations, cover performance of the limitations in the mind.  For example, “determining” in the context of this claim encompasses the person merely thinking about data and coming up with (a) determination(s).
	The ‘providing’ limitation of # 44 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, “providing” in the context of this claim encompasses the person merely sending data generically across a network.

	Claim 25 merely further describes the one or more key features claimed in Claim 24.

	Claim 26 merely further describes a) the key feature database and b) the resolution data, both claimed in Claim 24.

	Claim 27 recites:
wherein determining the certainty level includes: determining an amount of the extracted features that are stored in the key feature database in association with the at least one action.
	The ‘determining’ limitation of # 45 above, as claimed, is a processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, “determining” in the context of this claim encompasses the person merely thinking about data and coming up with (a) determination(s).

	Claim 28 recites:
updating which key features are associated with which resolution data based on subsequent assistant data, wherein the updating includes reducing a number of key features that are associated with the resolution data.
	The ‘updating’ limitation of # 46 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, “updating” in the context of this claim encompasses the person merely changing a data set / group on paper.

	Claim 29 recites:
wherein extracting the features from the webpage data further comprises: identifying events from the webpage data;
identifying a subset of the events that occur at an anomalous rate in a population of web sessions, wherein the anomalous rate deviates from an expected amount based on historical web sessions; and
analyzing the subset of the events to identify the one or more key features.
	The ‘identifying’ limitations of # 47 and # 48 above, as claimed, are processes that, under their broadest reasonable interpretations, cover performance of the limitations in the mind.  For example, “identifying” in the context of this claim encompasses the person merely thinking about data and performing an identification.
	The ‘analyzing’ limitation of # 49 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, “analyzing” in the context of this claim encompasses the person merely thinking about data.

	Claim 30 merely further describes the webpage data claimed in Claim 24.

	Claim 31 merely further describes the resolution data claimed in Claim 24.

	Step 2A, Prong II: Do/does the claim(s) recite additional elements that integrate the judicial exception into a practical application?
	No.

	This judicial exception is not integrated into a practical application.  In particular, the claims only recites these additional elements:
a detection system (Claims 1, 14, and 24),
a client device, a plurality of client devices (Claims 1, 14, and 24),
a server computer (Claims 1 and 24),
a user assistance system (Claim 1),
a user device, a plurality of user devices (Claim 1), and
a user assistance computer (Claim 14).
	These elements are recited at a high-level of generality (i.e. as generic computer components performing generic computer functions) such that they amount to no more than components comprising mere instructions to apply the exception.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea(s).

	Step 2B: Do/does the claim(s) recite additional elements that amount to significantly more than the judicial exception?
	No.

	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the aforementioned additional elements amount to no more than components comprising mere instructions to apply the exception.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
	Additionally, per MPEP 2106.05(d)(II), the courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, as in the case of the claims of the instant application:
	i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network);
	iii. Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log);
	iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; and
	v. Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition).

	For at least the reasoning provided above, Claims 1-31 are patent ineligible.


Allowable Subject Matter
Claims 1, 14, and 24 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.

Claims 2-13, 15-23, and 25-31 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
The elements of independent Claims 1, 14, and 24 were neither found through a search of the prior art nor considered obvious by the Examiner.  In particular, the prior art of record does not teach or suggest, in combination with the remaining limitations and in the context of their claims as a whole:
Claim 1: “…for each assistance request of the plurality of assistance requests, assigning, by the detection system, a portion of the webpage data to the assistance request based on the assistance data and the portion of the webpage data including a matching user identifier and matching temporal information, thereby generating labeled webpage data; and…”
Claim 14: “…determining, by the detection system, webpage data for a web session of the website stored in a database based on the user identifier; extracting, by the detection system, features from the webpage data; querying, by the detection system, using the extracted features, a key feature database to identify one or more key features;…”
Claim 24: “…receiving, by a detection system, webpage data associated with a user interaction of a client device of a website executing on a server computer, wherein the webpage data includes an error and webpage temporal information; extracting, by the detection system, features from the webpage data; querying, by the detection system, using the extracted features, a key feature database to identify one or more key features;…”

From a search of the prior art, one reference was found and considered by the Examiner to be the most-related prior art with regards to the claimed invention of the instant application:
McKee et al. (U.S. Patent Application Publication No. US 2018/0329801 A1), hereinafter “McKee”
	McKee: ¶ 0025-0026 teach leveraging at least one machine-learning algorithm that is trained using a dataset.  The dataset that is used to train these algorithms may be a compilation of webpage and application layouts associated with various combinations of devices, hardware, and software components.
	Layout data gathered from multiple devices of the same device type with the same operating system and the same website or application may be compared for consistency.  Layouts exhibiting the same or substantially the same behavior may be identified as “correct” or “non-defective” layouts within the dataset, while layouts exhibiting different behavior may be identified as “anomalies” within the dataset.  Anomalies within the dataset may further be characterized based on an anomaly type, e.g., failure to render, incomplete render, overlapping rendering, misplaced rendering, third-party interference, etc.  Depending on the web element or elements associated with the anomaly, a different corrective action may be appropriate.
	As the detection and correction system disclosed herein continues to detect anomalies, characterize anomalies, and identify corrective actions for the anomalies, the trained dataset will continue to grow.  As the trained dataset grows, the at least one machine-learning algorithm using the trained dataset will become more accurate and precise.  Additionally, the system may be able to handle more outlier cases as the datasets grow with a variety of anomalies.  For example, the machine-learning algorithms of the detection and correction system may also detect new patterns as they arise.  Specifically, a new browser may be launched, and the machine-learning algorithm may be able to detect and analyze the new browser, detect layout anomalies, and report those anomalies associated with the new browser back to developers for manual analysis.

	Although conceptually similar to the claimed invention of the instant application, McKee does not teach, for each assistance request of the plurality of assistance requests, assigning, by the detection system, a portion of the webpage data to the assistance request based on the assistance data and the portion of the webpage data including a matching user identifier and matching temporal information, thereby generating labeled webpage data.
	Additionally, McKee does not teach determining, by the detection system, webpage data for a web session of the website stored in a database based on the user identifier; extracting, by the detection system, features from the webpage data; and querying, by the detection system, using the extracted features, a key feature database to identify one or more key features.
	Additionally, McKee does not teach receiving, by a detection system, webpage data associated with a user interaction of a client device of a website executing on a server computer, wherein the webpage data includes an error and webpage temporal information; extracting, by the detection system, features from the webpage data; and querying, by the detection system, using the extracted features, a key feature database to identify one or more key features.


Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Asvaraksh et al. (U.S. Patent Application Publication No. US 2017/0064019 A1); teaching tracking a user's interaction trajectory associated with a problem occurred on a website.  According to one embodiment of the present invention, an interaction history of interactions between a user and a website may be obtained.  An action description associated with actions performed by a user on a website is received.  Then, at least one interaction matching the action description is retrieved from an interaction history of interactions between the user and the website.  Further, an interaction trajectory may be generated based on the retrieved at least one interaction.
McKee
Krishnaswamy et al. (U.S. Patent No. US 11,093,319 B2); teaching determining whether a particular failure of a web page feature is related to a recently implemented modification, and, when applicable, automatically taking one or more actions to return the web page to a functioning state (revert the modification).  One embodiment provides a system for web page recovery.  The system includes at least one server including an electronic processor and memory.  The memory stores instructions that, when executed by the electronic processor, cause the system to obtain a web page log, detect a failure of a feature of a web page related to the web page log, identify one or more change packages related to the web page, determine a set of possible root causes for the failure of the feature based on the one or more change packages, select one possible root cause, and revert the one possible root cause.


Communication
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOSEPH KUDIRKA whose telephone number is (571)270-7126.  The Examiner can normally be reached M-F 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Matt Kim, can be reached on (571) 272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH R KUDIRKA/Primary Examiner, Art Unit 2114